             Case 1:19-cv-10023-KPF Document 105 Filed 06/10/20 Page 1 of 1
Christopher J. Clark                                                  53rd at Third
Direct Dial: 212.906.1350                                             885 Third Avenue
chris.clark@lw.com                                                    New York, New York 10022-4834
                                                                      Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                      www.lw.com

                                                                      FIRM / AFFILIATE OFFICES
                                                                      Beijing         Moscow
                                                                      Boston          Munich
                                                                      Brussels        New York
                                                                      Century City    Orange County
June 10, 2020                                                         Chicago         Paris
                                                                      Dubai           Riyadh
                                                                      Düsseldorf      San Diego
                                                                      Frankfurt       San Francisco
VIA ECF                                                               Hamburg         Seoul
                                                                      Hong Kong       Shanghai

Hon. Katherine Polk Failla                                            Houston         Silicon Valley
                                                                      London          Singapore
United States District Judge                                          Los Angeles     Tokyo
Southern District of New York                                         Madrid          Washington, D.C.
40 Foley Square                                                       Milan

New York, NY 10007


           Re:         In re: Petróleos De Venezuela S.A. et al v. MUFG Union Bank, N.A. et al (1:19-
                       cv-10023-KPF) Letter Requesting Oral Argument on Defendants’ Motion to
                       Exclude Expert Testimony


Dear Judge Failla:

        On behalf of Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. and
GLAS Americas LLC, we write pursuant to Rule 4(E) of Your Honor’s Individual Rules &
Practices to request that oral argument be held with respect to Defendants’ motion to exclude the
reports and testimony of Plaintiffs’ expert David C. Hinman filed on June 10, 2020 in the above-
captioned matter. Oral argument has already been scheduled in this action for August 12, 2020
(ECF No. 74), and we respectfully request that the hearing also include argument on this motion.



                                                     Respectfully submitted,

                                                     /s/ Christopher J. Clar
                                                     Christopher J. Clark
                                                     of LATHAM & WATKINS LLP




cc: All Counsel (via ECF)
